851 F.2d 1500
271 U.S.App.D.C. 273
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Louis FARRAKHAN, et al., Appellants,v.Ronald Wilson REAGAN, et al., Appellees.
No. 87-5293.
United States Court of Appeals, District of Columbia Circuit.
April 12, 1988.

Before ROBINSON and SENTELLE, Circuit Judges, and FRANK A. KAUFMAN, Senior District Judge*.
JUDGMENT
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was briefed and argued by counsel.  The issues presented have been accorded full consideration by the Court, and occasion no need for an opinion.  See D.C.Cir. Rule 14(c).


2
Upon consideration of the foregoing, this Court being in substantial agreement with the conclusions expressed in the opinion of the District Court, Farrakhan v. Reagan, Civ. No. 86-1783 (D.D.C. June 3, 1987), it is


3
ORDERED and ADJUDGED by this Court that the order of the District Court appealed from in this cause be and hereby is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.



*
 Of the United States District Court for the District of Maryland, sitting by designation pursuant to 28 U.S.C. Sec. 294(d)